COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  ROSA RAMIREZ,                                   §             No. 08-18-00138-CV

                        Appellant,                §               Appeal from the

  v.                                              §              383rd District Court

  RAFAEL CARREON,                                 §           of El Paso County, Texas

                         Appellee.                §             (TC# 2010AG5715)

                                              §
                                            ORDER

       Pending before the Court is the Appellant’s first motion for extension of time to complete

mediation. The Court GRANTS the request to extend the deadline to complete mediation until

February 15, 2019. Upon completion of mediation, the parties are directed to comply with the

instructions set forth in our order of August 14, 2018.


       IT IS SO ORDERED this 5th day of December, 2018.


                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.